IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,487


EX PARTE HERNANDO ESTRADA RAMIREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2003-745-CA IN THE 54TH DISTRICT COURT

FROM MCLENNAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to ninety-nine years' imprisonment. The Tenth Court of Appeals affirmed his conviction.
Ramirez v. State, No. 10-04-00078-CR (Tex. App.-Waco, delivered March 23, 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify applicant that his conviction had been affirmed and failed to advise him of his
right to petition for discretionary review pro se. We remanded this application to the trial court for
findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
applicant that his conviction had been affirmed and failed to advise him of his right to petition for
discretionary appeal pro se.  The trial court recommends that relief be granted.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Tenth Court of Appeals
in Cause No. 10-04-00078-CR that affirmed his conviction in Case No. 2003-745-CA from the 54th 
District Court of McLennan County, Texas. Applicant shall file his petition for discretionary review
with the Tenth Court of Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: August 30, 2006
Do not publish